Under the rule laid down in North Pacific Mortgage Co. v.Krewson, 129 Wn. 239, 224 P. 566, 53 A.L.R. 1416, I think the satisfaction of the judgment as against the Courtneys constituted a satisfaction of the judgment as against the defendants. The rule there invoked is but the application of the general rule that the release of one of several joint and several obligors effects a release of *Page 454 
all unless liability of the others is expressly reserved by the instrument releasing the one. North Pacific Public Service Co.v. Clark, 185 Wn. 132, 52 P.2d 1255.
I think the judgment should be reversed.